Exhibit 10.1

 

EXECUTION COPY

 

RITE AID CORPORATION.
$810,000,000 6.75% Senior Notes due 2021

 

EXCHANGE AND REGISTRATION RIGHTS AGREEMENT

 

July 2, 2013

 

Citigroup Global Markets Inc.

Merrill Lynch, Pierce, Fenner & Smith Incorporated

Wells Fargo Securities, LLC

Goldman, Sachs & Co.

Morgan Stanley & Co. LLC

As Initial Purchasers

c/o Citigroup Global Markets Inc.

388 Greenwich Street

New York, New York 10013

 

Ladies and Gentlemen:

 

Rite Aid Corporation, a Delaware corporation (the “Company”), proposes to issue
and sell, upon the terms set forth in a purchase agreement dated June 18, 2013
(the “Purchase Agreement”), to the initial purchasers set forth in the Purchase
Agreement (the “Initial Purchasers”), $810,000,000 aggregate principal amount of
its 6.75% Senior Notes due 2021 (the “Securities”) to be guaranteed by the
subsidiary guarantors listed on Schedule I hereto (the “Subsidiary Guarantors”)
relating to the initial placement of the Securities (the “Initial Placement”). 
Capitalized terms used but not defined herein shall have the meanings given to
such terms in the Purchase Agreement.

 

As an inducement to the Initial Purchasers to enter into the Purchase Agreement,
and as satisfaction of the conditions thereunder, the Company and the Subsidiary
Guarantors agree with you for your benefit and the benefit of the holders from
time to time of the Securities (including the Initial Purchasers) and the
Exchange Securities (as defined herein) (each a “Holder” and collectively, the
“Holders”), as follows:

 

1.  Registered Exchange Offer.  Unless the Registered Exchange Offer (as defined
herein) shall not be permitted by applicable law or applicable interpretation of
the staff of the Securities and Exchange Commission (the “SEC” or “Commission”),
the Company shall (i) prepare and, not later than 150 days following the date of
the original issuance of the Securities (the date of such issuance being
referred to herein as the “Issuance Date”), file with the Commission a
registration statement (the “Exchange Offer Registration Statement”) on an
appropriate form under the Securities Act with respect to a proposed offer to
the Holders of the Securities (the “Registered Exchange Offer”) to

 

--------------------------------------------------------------------------------


 

issue and deliver to such Holders, in exchange for the Securities a like
aggregate principal amount of debt securities of the Company (the “Exchange
Securities”) that are substantially identical in all material respects to the
Securities, except for the transfer restrictions relating to the Securities,
(ii) use its commercially reasonable efforts to cause the Exchange Offer
Registration Statement to become effective under the Securities Act no later
than 210 days after the Issuance Date and (iii) as soon as practicable after the
effectiveness of the Exchange Offer Registration Statement, initiate the
Registered Exchange Offer as set forth in the following paragraph.  The Exchange
Securities will be issued under the same indenture as the Securities (the
“Indenture”) dated as of July 2, 2013, among the Company, the Subsidiary
Guarantors and the Trustee or such other bank or trust company that is
reasonably satisfactory to the Initial Purchasers, as trustee (the “Trustee”),
with such modifications as may be appropriate to account for the registration of
the Exchange Securities under the Securities Act.

 

Upon the effectiveness of the Exchange Offer Registration Statement, the Company
shall commence the Registered Exchange Offer, it being the objective of such
Registered Exchange Offer to enable each Holder electing to exchange Securities
for Exchange Securities (assuming that such Holder (a) is not an affiliate of
the Company or an Exchanging Dealer (as defined herein) not complying with the
requirements of the next sentence, (b) is not holding Securities that have, or
that are reasonably likely to have, the status of an unsold allotment in the
Initial Placement, (c) acquires the Exchange Securities in the ordinary course
of such Holder’s business and (d) has no arrangements or understandings with any
person to participate, and is not participating, in the distribution of the
Exchange Securities) and to trade such Exchange Securities from and after their
receipt without any limitations or restrictions under the Securities Act and
without material restrictions under the securities laws of the several states of
the United States.  The Company, the Holders and each Exchanging Dealer
acknowledge that, pursuant to current interpretations by the Commission’s staff
of Section 5 of the Securities Act, each Holder that is a Broker-Dealer electing
to exchange Securities, acquired for its own account as a result of
market-making activities or other trading activities, for Exchange Securities
(an “Exchanging Dealer”), is required, in connection with a sale of any such
Exchange Securities received by such Exchanging Dealer pursuant to the
Registered Exchange Offer, to deliver a prospectus containing substantially the
information set forth (i) in Annex A hereto on the cover of such prospectus,
(ii) in Annex B hereto in the “Exchange Offer Procedures” section and the
“Purpose of the Exchange Offer” section of such prospectus and (iii) in Annex C
hereto in the “Plan of Distribution” section of such prospectus, in each case
subject to any changes, additions, deletions or moving of such disclosure
required by the SEC.

 

In connection with the Registered Exchange Offer, the Company shall:

 

(a)  deliver to each Holder of Securities a copy of the prospectus forming part
of the Exchange Offer Registration Statement, together with an appropriate
letter of transmittal and related documents;

 

(b)  keep the Registered Exchange Offer open for not less than 30 days and not
more than 60 business days (or, in each case, longer, if required by applicable

 

2

--------------------------------------------------------------------------------


 

law) after the date on which notice of the Registered Exchange Offer is
delivered to the Holders of Securities and the Initial Purchasers;

 

(c)  utilize the services of a depositary for the Registered Exchange Offer with
an address in the Borough of Manhattan, The City of New York;

 

(d)  permit Holders to withdraw tendered Securities at any time prior to the end
of the Registered Exchange Offer, as set forth in the materials originally
delivered to Holders of Securities or otherwise extended by the Company;

 

(e)  comply with all requests of the Securities and Exchange Commission in order
to consummate the Registered Exchange Offer; and

 

(f)  comply in all respects with all laws that are applicable to the Registered
Exchange Offer.

 

As soon as practicable after the close of the Registered Exchange Offer, the
Company shall:

 

(a)  accept for exchange all Securities tendered and not validly withdrawn
pursuant to the Registered Exchange Offer;

 

(b)  deliver to the Trustee for due cancelation all Securities so accepted for
exchange; and

 

(c)  cause the Trustee for the Exchange Securities promptly to authenticate and
deliver to each Holder, Exchange Securities equal in principal amount to the
Securities of such Holder so accepted for exchange.

 

The Company shall use its best efforts to keep the Exchange Offer Registration
Statement effective and to amend and supplement the prospectus contained therein
in order to permit such prospectus to be used by all persons subject to the
prospectus delivery requirements of the Securities Act for such period of time
as such persons must comply with such requirements in order to resell the
Exchange Securities; provided that (i) in the case where such prospectus and any
amendment or supplement thereto must be delivered by an Exchanging Dealer, such
period shall be the earlier of 210 days from the close of the Registered
Exchange Offer and the date on which all Exchanging Dealers have sold all
Exchange Securities held by them and (ii) the Company shall make such prospectus
and any amendment or supplement thereto available to any Broker-Dealer for use
in connection with any resale of any Exchange Securities for a period of not
less than 90 days after the consummation of the Registered Exchange Offer.

 

Notwithstanding the foregoing, during any 365-day period, the Company may
suspend the effectiveness of the Exchange Offer Registration Statement or the
Shelf Registration Statement (i) in relation to a Shelf Registration Statement,
solely for the purpose of filing of a post-effective amendment to such Shelf
Registration Statement for such time as is reasonably necessary to incorporate
annual audited financial information,

 

3

--------------------------------------------------------------------------------


 

quarterly financial information or other information required by the Commission
with respect to the Company (a “Shelf Suspension Period”) where such
post-effective amendment is not yet effective and needs to be declared effective
to permit Holders of the Securities to use the related prospectus and the
Company is using its commercially reasonable best efforts to have such
post-effective amendment declared effective or (ii) for up to 2 periods (each
such period pursuant to this clause (ii) a “Suspension Period”) of up to 45
consecutive days (except for the consecutive 45-day period immediately prior to
maturity of the Securities), but no more than an aggregate of 75 days during any
365-day period, if there is a possible acquisition or business combination or
other transaction, business development or event involving the Company that may
require disclosure in the Exchange Offer Registration Statement or the Shelf
Registration Statement and the Company determines in the exercise of its
reasonable judgment that such disclosure is not in the best interests of the
Company and its stockholders or obtaining any financial statements relating to
an acquisition or business combination required to be included in the Exchange
Offer Registration Statement or the Shelf Registration Statement would be
impracticable.  In such a case, the Company shall promptly notify any such
Broker-Dealers of the suspension of the effectiveness of the Exchange Offer
Registration Statement or the Shelf Registration Statement, as the case may be,
provided that such notice shall not require the Company to disclose the possible
acquisition or business combination or other transaction, business development
or event if the Company determines in good faith that such acquisition or
business combination or other transaction, business development or event should
remain confidential.  Upon the abandonment, consummation or termination of the
possible acquisition or business combination or other transaction, business
development or event or the availability of the required financial statements
with respect to a possible acquisition or business combination, the suspension
of the use of the Exchange Offer Registration Statement or the Shelf
Registration Statement, as the case may be, pursuant to this paragraph shall
cease and the Company shall promptly notify such Broker-Dealers that the use of
the prospectus contained in the Exchange Offer Registration Statement or the
Shelf Registration Statement, as the case may be, as amended or supplemented, as
applicable, may resume.  The Company shall provide sufficient copies of the
latest version of such prospectus to such Broker-Dealers, promptly upon written
request, and in no event later than one Business Day after such request, at any
time during such period.

 

The Indenture shall provide that the Securities and the Exchange Securities
shall vote and consent together on all matters as to which the Indenture
provides for voting and consent as one class and that neither the Securities nor
the Exchange Securities will have the right to vote or consent as a separate
class on any matter.

 

Interest on each Exchange Security issued pursuant to the Registered Exchange
Offer will accrue from the last interest payment date on which interest was paid
on the Securities surrendered in exchange therefor or, if no interest has been
paid on the Securities, from the date of original issuance of the Securities.

 

Each Holder hereby acknowledges and agrees that any such Holder using the
Registered Exchange Offer to participate in a distribution of the Exchange
Securities

 

4

--------------------------------------------------------------------------------


 

(x) could not under Commission policy as in effect on the date of this Agreement
rely on the position of the Commission in Morgan Stanley and Co., Inc. (pub.
avail. June 5, 1991) and Exxon Capital Holdings Corporation (pub. avail. May 13,
1988), as interpreted in the Commission’s letter to Shearman & Sterling dated
July 2, 1993 and similar no-action letters, and (y) must comply with the
registration and prospectus delivery requirements of the Securities Act in
connection with any secondary resale transaction which must be covered by an
effective registration statement containing the selling security holder
information required by Item 507 or 508, as applicable, of Regulation S-K under
the Securities Act if the resales are of Exchange Securities obtained by such
Holder in exchange for Securities acquired by such Holder directly from the
Company or one of its affiliates.  Accordingly, each Holder participating in the
Registered Exchange Offer shall be required to represent to the Company that at
the time of the consummation of the Registered Exchange Offer (i) any Exchange
Securities received by such Holder will be acquired in the ordinary course of
business, (ii) such Holder will have no arrangements or understanding with any
person to participate, and is not participating, in the distribution of the
Securities or the Exchange Securities within the meaning of the Securities Act,
(iii) such Holder is not an affiliate of the Company or, if it is such an
affiliate (as defined in Section 10(e)), such Holder will comply with the
registration and prospectus delivery requirements of the Securities Act to the
extent applicable, (iv) it is not acting on behalf of any person who, to its
knowledge, could not truthfully make the foregoing representations and (v) it
shall have made such other representations as may be reasonably necessary under
applicable SEC rules, regulations or interpretations to render the use of
Form S-4 or another appropriate form under the Securities Act available or for
the Exchange Offer Registration Statement to be declared effective.  To the
extent permitted by law, upon the written request of the Initial Purchasers, the
Company shall inform the Initial Purchasers of the names and addresses of the
Holders to whom the Exchange Offer is made, and the Initial Purchasers shall
have the right to contact such Holders and otherwise facilitate the tender of
Securities in the Exchange Offer.

 

Notwithstanding any other provisions hereof, the Company will ensure that
(i) any Exchange Offer Registration Statement and any amendment thereto and any
prospectus forming part thereof and any supplement thereto shall comply in all
material respects with the Securities Act and the rules and regulations of the
Commission thereunder, (ii) any Exchange Offer Registration Statement and any
amendment thereto shall not, when it becomes effective, contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading and
(iii) any prospectus forming part of any Exchange Offer Registration Statement,
and any supplement to such prospectus, shall not, as of the consummation of the
Registered Exchange Offer, include an untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

 

If any Initial Purchaser determines that it is not eligible to participate in
the Registered Exchange Offer with respect to the exchange of Securities
constituting any portion of an unsold allotment, at the written request of such
Initial Purchaser, the Company shall issue and deliver to such Initial Purchaser
or the person purchasing Exchange Securities registered under a Shelf
Registration Statement (as contemplated by

 

5

--------------------------------------------------------------------------------


 

Section 2 hereof) from such Initial Purchaser, in exchange for such Securities,
a like principal amount of Exchange Securities.  The Company shall use its best
efforts to cause the CUSIP Service Bureau to issue the same CUSIP number for
such Exchange Securities as for Exchange Securities issued pursuant to the
Registered Exchange Offer.

 

2.  Shelf Registration.  If (i) because of any change in law or applicable
interpretations thereof by the Commission’s staff the Company is not permitted
to effect the Registered Exchange Offer as contemplated by Section 1 hereof,
(ii) the Exchange Offer Registration Statement is not declared effective within
210 days after the Issuance Date or the Registered Exchange Offer is not
consummated within 270 days after the Issuance Date, (iii) a Holder (including
an Initial Purchaser) of Securities notifies the Company following the
completion of the Registered Exchange Offer that the Securities held by such
Holder are not eligible to be exchanged for Exchange Securities in the
Registered Exchange Offer, (iv) certain Holders (other than the Initial
Purchasers) of the Securities are prohibited by law or the policy of the
Commission from participating in the Registered Exchange Offer or the Exchange
Securities may not be freely transferable by such Holders other than by reason
of such Holder being an affiliate of the Company (it being understood that the
requirement that a participating Broker-Dealer deliver the prospectus contained
in the Exchange Offer Registration Statement in connection with sales of
Exchange Securities shall not result in such Exchange Securities being not
“freely transferable”), or (v) in the case of any Initial Purchaser that
participates in the Registered Exchange Offer or acquires Exchange Securities
pursuant to Section 1(d) hereof, such Initial Purchaser does not receive freely
tradeable Exchange Securities in exchange for Securities constituting any
portion of an unsold allotment (it being understood that (x) the requirement
that an Initial Purchaser deliver a prospectus containing the information
required by Item 507 or 508 of Regulation S-K under the Securities Act in
connection with sales of Exchange Securities acquired in exchange for such
Securities shall not result in such Exchange Securities not being “freely
transferable” and (y) the requirement that an Exchanging Dealer deliver a
prospectus in connection with sales of Exchange Securities acquired in the
Registered Exchange Offer in exchange for Securities acquired as a result of
market-making activities or other trading activities shall not result in such
Exchange Securities being not “freely transferable”), then the following
provisions shall apply:

 

(a)  The Company shall promptly (i) file (but in no event more than 30 days
after so required or requested pursuant to this Section 2) with the Commission,
and, if such registration statement is not a registration statement that shall
become effective upon filing thereof pursuant to General Instruction I.D. of
Form S-3 (an “Automatic Shelf Registration Statement”), thereafter shall use
their reasonable best efforts to cause to be declared effective, a shelf
registration statement on an appropriate form under the Securities Act relating
to the offer and sale of the Transfer Restricted Securities (as defined herein)
by the Holders thereof from time to time in accordance with the methods of
distribution set forth in such registration statement (hereafter, a “Shelf
Registration Statement” and, together with any Exchange Offer Registration
Statement, a “Registration Statement”) or (ii) solely at its option, in lieu of
filing a shelf registration statement and causing such registration statement to
be declared effective as described in clause (i) above, designate, by means of
an Officers’ Certificate (as defined in the

 

6

--------------------------------------------------------------------------------


 

Indenture), an existing Automatic Shelf Registration Statement as a Shelf
Registration Statement able to be used for the offer and sale of the Transfer
Restricted Securities.

 

(b)  Subject to any Suspension Periods provided for in Section 1, the Company
shall keep the Shelf Registration Statement continuously effective, supplemented
and amended, or shall file additional registration statements, as required by
the Securities Act, in order to permit the prospectus forming part thereof to be
used by Holders of Transfer Restricted Securities for a period ending on the
earlier of (i) one year from the effective date of the Shelf Registration
Statement or such shorter period that will terminate when all the Transfer
Restricted Securities covered by the Shelf Registration Statement have been sold
pursuant thereto and (ii) the date the Transfer Restricted Securities cease to
be outstanding (in any such case, such period being called the “Shelf
Registration Period”).  The Company shall be deemed not to have complied with
this paragraph (b) if it voluntarily takes any action that would result in
Holders of Transfer Restricted Securities covered thereby not being able to
offer and sell such Transfer Restricted Securities during that period, unless
such action is required by applicable law.

 

(c)  Notwithstanding any other provisions hereof, the Company shall ensure that
(i) any Shelf Registration Statement and any amendment thereto and any
prospectus forming part thereof and any supplement thereto complies in all
material respects with the Securities Act and the rules and regulations of the
Commission thereunder, (ii) any Shelf Registration Statement and any amendment
thereto (in either case, other than with respect to information included therein
in reliance upon or in conformity with written information furnished to the
Company by or on behalf of any Holder specifically for use therein (the
“Holders’ Information”)) does not, when it becomes effective, contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading and
(iii) any prospectus forming part of any Shelf Registration Statement, and any
supplement to such prospectus (in either case, other than with respect to
Holders’ Information), does not include an untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

 

3.  Additional Interest.  (a)  If (i) neither the Exchange Offer Registration
Statement nor the Shelf Registration Statement, as the case may be, is filed
with the Commission on or prior to the date which is 150 days after the Issuance
Date, (ii) the Exchange Offer Registration Statement or the Shelf Registration
Statement, as the case may be, is not declared effective or an Automatic Shelf
Registration Statement is not designated as a Shelf Registration Statement able
to be used for the offer and sale of the Transfer Restricted Securities within
210 days after the Issuance Date, (iii) the Exchange Offer Registration
Statement is declared effective, but the Registered Exchange Offer is not
consummated on or prior to 270 days after the Issuance Date, (iv) the Company is
required to file the Shelf Registration Statement in accordance with Section 2,
but the Company does not so file the Shelf Registration Statement or designate
an Automatic Shelf Registration Statement to be used for the offer and sale of
the Transfer Restricted Securities and a prospectus supplement covering the
offer and sale of the Transfer Restricted Securities is not filed with respect
to an Automatic Shelf Registration

 

7

--------------------------------------------------------------------------------


 

Statement so designated on or prior to the 30th day after the Company’s
obligation to file such Shelf Registration Statement arises, (v) the applicable
Registration Statement is filed and declared effective or so designated but
shall thereafter cease to be effective (at any time that the Company is
obligated to maintain the effectiveness thereof) without being again effective
within 30 days or being succeeded within 30 days by an additional Registration
Statement filed and declared effective or immediately effective, provided that
such 30-day period shall toll during a Suspension Period or during any Shelf
Suspension Period, or (vi) any Suspension Periods exceed, in the aggregate, 75
days during any 365-day period (each such event referred to in
clauses (i) through (vi), a “Registration Default”), the Company shall be
obligated to pay additional interest (“Additional Interest”) to each Holder of
Transfer Restricted Securities, during the period of one or more such
Registration Defaults, at a rate of 0.25% per annum on the applicable principal
amount of Transfer Restricted Securities held by such Holder for the first
90-day period immediately following the occurrence of a Registration Default,
and such rate will increase by an additional 0.25% with respect to each
subsequent 90-day period until all Registration Defaults have been cured,
provided that the maximum additional rate may in no event exceed 0.50% per
annum.  Such obligation to pay Additional Interest shall survive until (i) the
applicable Registration Statement is filed, (ii) the Exchange Offer Registration
Statement is declared effective and the Registered Exchange Offer is consummated
with respect to all properly tendered Securities, (iii) the Shelf Registration
Statement is declared effective or (iv) the Shelf Registration Statement again
becomes effective (or is superseded by another effective Shelf Registration
Statement), as the case may be. Following the cure of all Registration Defaults,
the accrual of Additional Interest will cease.

 

As used herein, the term “Transfer Restricted Securities” means (i) each
Security until the date on which such Security has been exchanged for a freely
transferable Exchange Security in the Registered Exchange Offer, (ii) each
Security until the date on which it has been effectively registered under the
Securities Act and disposed of in accordance with the Shelf Registration
Statement or (iii) each Security until the date on which it is distributed to
the public pursuant to Rule 144 under the Securities Act or is saleable pursuant
to Rule 144 without limitations.  Notwithstanding anything to the contrary in
this Section 3(a), the Company shall not be required to pay Additional Interest
to a Holder of Transfer Restricted Securities if such Holder failed to comply
with its obligations to make the representations set forth in the third to last
paragraph of Section 1 or failed to provide the information required to be
provided by it, if any, pursuant to Section 4(n).

 

(b)  The Company shall notify the Trustee and the paying agent under the
Indenture immediately upon the happening of each and every Registration
Default.  The Company shall pay the Additional Interest due on the Transfer
Restricted Securities by depositing with the paying agent (which may not be the
Company for these purposes), in trust, for the benefit of the Holders thereof,
prior to 11:00 a.m., New York City time, on the next applicable interest payment
date specified by the Indenture and the Securities, sums sufficient to pay the
Additional Interest then due.  The Additional Interest due shall be payable on
each applicable interest payment date specified by the Indenture and the
Securities to the record holder entitled to receive the interest payment to be
made on such

 

8

--------------------------------------------------------------------------------


 

date.  Each obligation to pay Additional Interest shall be deemed to accrue from
and include the date of the applicable Registration Default.

 

(c)  The parties hereto agree that the Additional Interest provided for in this
Section 3 constitutes a reasonable estimate of and is intended to constitute the
sole damages that will be suffered by Holders of Transfer Restricted Securities
by reason of the failure of (i) the Shelf Registration Statement or the Exchange
Offer Registration Statement to be filed, (ii) the Shelf Registration Statement
to be declared or remain effective or (iii) the Exchange Offer Registration
Statement to be declared effective and the Registered Exchange Offer to be
consummated, in each case to the extent required by this Agreement.

 

4.  Registration Procedures.  In connection with any Registration Statement, the
following provisions shall apply:

 

(a)  The Company shall (i) furnish to each of the Initial Purchasers a copy of
the Registration Statement and each amendment thereof and each supplement (other
than reports required to be filed by it under the Exchange Act), if any, to the
prospectus included therein and shall use its reasonable best efforts to reflect
in each such document, when so filed with the Commission, such comments as any
Initial Purchaser or any Holder may reasonably propose; (ii) include the
information set forth (A) in Annex A hereto on the cover of such prospectus,
(B) in Annex B hereto in the “Exchange Offer Procedures” section and the
“Purpose of the Exchange Offer” section of such prospectus, (C) in Annex C
hereto in the “Plan of Distribution” section of the prospectus forming a part of
the Exchange Offer Registration Statement and (D) in Annex D hereto in any
Letter of Transmittal delivered pursuant to the Registered Exchange Offer, in
each case subject to any changes, additions, deletions or moving of such
disclosure required by the SEC; and (iii) if requested by an Initial Purchaser,
include the information required by Items 507 or 508 of Regulation S-K, as
applicable, in the prospectus forming part of the Exchange Offer Registration
Statement.

 

(b)  The Company shall advise each of the Initial Purchasers, each Exchanging
Dealer and the Holders (if applicable) and, if requested by any such person,
confirm such advice in writing (which advice pursuant to clauses (ii)-(v) hereof
shall be accompanied by an instruction to suspend the use of the prospectus
until the requisite changes have been made):

 

(i)   when any Registration Statement and any amendment thereto has been filed
with the Commission and when such Registration Statement or any post-effective
amendment thereto has become effective;

 

(ii)   of any request by the Commission for amendments or supplements to any
Registration Statement or the prospectus included therein or for additional
information;

 

9

--------------------------------------------------------------------------------


 

(iii)   if known by the Company, of the issuance by the Commission of any stop
order suspending the effectiveness of any Registration Statement or the
initiation of any proceedings for that purpose;

 

(iv)  of the receipt by the Company of any notification with respect to the
suspension of the qualification of the Securities or the Exchange Securities for
sale in any jurisdiction or the initiation or threatening of any proceeding for
such purpose; and

 

(v)  of the happening of any event that requires the making of any changes in
any Registration Statement or the prospectus included therein in order that the
statements therein are not misleading and do not omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading.

 

(c)  The Company shall make every reasonable effort to obtain the withdrawal at
the earliest possible time of any order suspending the effectiveness of any
Registration Statement or qualifying the Securities therein for sale in any
jurisdiction.

 

(d)  The Company shall furnish to each Holder of Transfer Restricted Securities
included within the coverage of any Shelf Registration Statement, without
charge, upon the written request of such Holder, at least one conformed copy of
such Shelf Registration Statement and any post-effective amendment thereto,
including all material incorporated therein by reference, including financial
statements and schedules and, if any such Holder so requests in writing, all
exhibits thereto (including those, if any, incorporated by reference).

 

(e)  The Company shall, during the Shelf Registration Period, promptly deliver
to each Holder of Transfer Restricted Securities included within the coverage of
any Shelf Registration Statement, without charge, as many copies of the
prospectus (including each preliminary prospectus) included in such Shelf
Registration Statement and any amendment or supplement thereto as such Holder
may reasonably request; and the Company consents to the use of such prospectus
or any amendment or supplement thereto by each of the selling Holders of
Transfer Restricted Securities in connection with the offer and sale of the
Transfer Restricted Securities covered by such prospectus or any amendment or
supplement thereto.

 

(f)  The Company shall furnish to each Exchanging Dealer who so requests in
writing, without charge, at least one conformed copy of the Exchange Offer
Registration Statement and any post-effective amendment thereto, including
financial statements and schedules and, if any Exchanging Dealer so requests in
writing, all exhibits thereto (including those, if any, incorporated by
reference).

 

(g)  The Company shall, during the Exchange Offer Registration Period or the
Shelf Registration Period, as applicable, promptly deliver to each Initial
Purchaser, each Exchanging Dealer and such other persons that are required to
deliver a prospectus following the Registered Exchange Offer, without charge, as
many copies of the final prospectus included in the Exchange Offer Registration
Statement or the Shelf Registration Statement and any amendment or supplement
thereto as such Initial

 

10

--------------------------------------------------------------------------------


 

Purchaser, Exchanging Dealer or other persons may reasonably request; and the
Company consents to the use of such prospectus or any amendment or supplement
thereto by any such Initial Purchaser, Exchanging Dealer or other persons, as
applicable, as aforesaid.

 

(h)  Prior to the effective date of any Registration Statement, the Company
shall use its reasonable best efforts to register or qualify, or cooperate with
the Holders of Securities or Exchange Securities included therein and their
respective counsel in connection with the registration or qualification of, such
Securities or Exchange Securities for offer and sale under the securities or
blue sky laws of such jurisdictions as any such Holder reasonably requests in
writing and do any and all other acts or things necessary or advisable to enable
the offer and sale in such jurisdictions of the Securities or Exchange
Securities covered by such Registration Statement, provided that the Company
shall not be required to qualify generally to do business in any jurisdiction
where it is not then so qualified or to take any action which would subject it
to general service of process or to taxation in any such jurisdiction where it
is not then so subject.

 

(i)  The Company shall cooperate with the Holders of Securities or Exchange
Securities to facilitate the timely preparation and delivery of certificates
representing Securities or Exchange Securities to be sold pursuant to any
Registration Statement free of any restrictive legends and in such denominations
and registered in such names as the Holders thereof may request in writing at
least one business day prior to sales of Securities or Exchange Securities
pursuant to such Registration Statement.

 

(j)  If any event contemplated by Section 4(b)(ii) through (v) occurs during the
period for which the Company is required to maintain an effective Registration
Statement, the Company shall promptly prepare and file with the Commission a
post-effective amendment to the Registration Statement or an amendment or a
supplement to the related prospectus or file any other required document so
that, as thereafter delivered to purchasers of the Securities or Exchange
Securities from a Holder, the prospectus will not include an untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.  In such circumstances, other than with respect to any
Shelf Suspension Period, the period of effectiveness of the Exchange Offer
Registration Statement provided for in Section 1 and the Shelf Registration
Statement provided for in Section 2(b) shall each be extended by the number of
days from and including the date of the giving of a notice of suspension
pursuant to Section 4(b) to and including the date when the Initial Purchasers,
the Holders of the Securities and any known Exchanging Dealer shall have
received such amended or supplemented Prospectus pursuant to this Section.

 

(k)  Not later than the effective date of the applicable Registration Statement,
the Company shall obtain a CUSIP number for the Securities and the Exchange
Securities and provide the applicable trustee with printed certificates for the
Securities or the Exchange Securities, as the case may be, in a form eligible
for deposit with The Depository Trust Company.

 

11

--------------------------------------------------------------------------------


 

(l)  The Company shall comply with all applicable rules and regulations of the
Commission and make generally available to the Company’s security holders as
soon as reasonably practicable after the effective date of the applicable
Registration Statement an earning statement satisfying the provisions of
Section 11(a) of the Securities Act, provided that in no event shall such
earning statement be delivered later than 45 days after the end of a 12-month
period (or 90 days, if such period is a fiscal year) beginning with the first
month of the Company’s first fiscal quarter commencing after the effective date
of the applicable Registration Statement, which statement shall cover such
12-month period.

 

(m)  The Company shall cause the Indenture to be qualified under the Trust
Indenture Act as required by applicable law in a timely manner.

 

(n)  The Company may require each Holder of Transfer Restricted Securities to be
registered pursuant to any Shelf Registration Statement to furnish to the
Company such information concerning the Holder and the distribution of such
Transfer Restricted Securities as the Company may from time to time reasonably
require for inclusion in such Shelf Registration Statement, and the Company may
exclude from such registration the Transfer Restricted Securities of any Holder
that fails to furnish such information within a reasonable time after receiving
such request.

 

(o)  In the case of a Shelf Registration Statement, each Holder of Transfer
Restricted Securities to be registered pursuant thereto agrees by acquisition of
such Transfer Restricted Securities that, upon receipt of any notice from the
Company pursuant to Section 4(b)(ii) through (v), such Holder will discontinue
disposition of such Transfer Restricted Securities until such Holder’s receipt
of copies of the supplemental or amended prospectus contemplated by
Section 4(j) or until advised in writing (the “Advice”) by the Company that the
use of the applicable prospectus may be resumed.  If the Company shall give any
notice under Section 4(b)(ii) through (v) during the period that the Company is
required to maintain an effective Registration Statement (the “Effectiveness
Period”), other than with respect to any Shelf Suspension Period, such
Effectiveness Period shall be extended by the number of days during such period
from and including the date of the giving of such notice to and including the
date when each seller of Transfer Restricted Securities covered by such
Registration Statement shall have received (x) the copies of the supplemental or
amended prospectus contemplated by Section 4(j) (if an amended or supplemental
prospectus is required) or (y) the Advice (if no amended or supplemental
prospectus is required).

 

(p)  In the case of a Shelf Registration Statement, the Company shall enter into
such customary agreements (including, if requested, an underwriting agreement in
customary form) and take all such other action, if any, as Holders of a majority
in aggregate principal amount of the Securities or Exchange Securities being
sold or the managing underwriters, if any, shall reasonably request in order to
facilitate any disposition of Securities or Exchange Securities pursuant to such
Shelf Registration Statement.

 

(q)  In the case of any Shelf Registration Statement, the Company shall:

 

12

--------------------------------------------------------------------------------


 

(i)  make reasonably available for inspection by the Holders of, representatives
and counsel to, a majority in aggregate principal amount of the Securities to be
registered thereunder, any underwriter participating in any disposition pursuant
to such Registration Statement and any attorney, accountant or other agent
retained by such Holders or any such underwriter all relevant financial and
other records, pertinent corporate documents and properties of the Company;

 

(ii)  cause the Company’s officers, directors and employees to supply all
relevant information reasonably requested by the Holders or any such
underwriter, attorney, accountant or agent in connection with any such Shelf
Registration Statement as is customary for similar due diligence examinations;
provided, however, that the foregoing inspection and information gathering shall
be coordinated on behalf of the Initial Purchasers by Citigroup Global Markets
Inc. in connection with any underwritten Shelf Registration Statement to which
it is a party, and on behalf of the Holders by one counsel designated by the
Holders of a majority of the Securities; provided, further, that any information
provided pursuant to Section 4(q)(i) and (ii) that is designated in writing by
the Company, in good faith, as confidential at the time of delivery of such
information shall be kept confidential by the Holders or any such underwriter,
attorney, accountant or agent, and shall be used only in connection with such
Shelf Registration and the transactions contemplated thereby unless such
disclosure is made in connection with a court proceeding or required by law, or
such information becomes available to the public generally or through a third
party without an accompanying obligation of confidentiality;

 

(iii)  make such representations and warranties to the underwriters, if any, in
form, substance and scope as are customarily made by issuers to underwriters in
primary underwritten offerings and covering matters including, but not limited
to, those set forth in the Purchase Agreement;

 

(iv)  obtain opinions of its counsel and updates thereof (which counsel and
opinions (in form, scope and substance) shall be reasonably satisfactory to the
underwriters, if any) addressed to each selling Holder and the underwriters, if
any, covering such matters as are customarily covered in opinions requested in
underwritten offerings and such other matters as may be reasonably requested by
such Holders and underwriters;

 

(v)  if requested in writing by Holders of a majority in aggregate principal
amount of the Securities to be registered thereunder or by any underwriter
participating in any disposition pursuant to such Shelf Registration Statement,
to use its reasonable best efforts to obtain “cold comfort” letters and updates
thereof from the independent certified public accountants of the Company,
addressed to each selling Holder of Securities registered thereunder and the
underwriters, if any, in customary form and covering matters of the type
customarily covered in “cold comfort” letters in connection with primary
underwritten offerings; and

 

(vi)  deliver such documents and certificates as may be reasonably requested by
the Holders of a majority in aggregate principal amount of the Securities and
the Exchange Securities being sold and the underwriters, if any, and with any

 

13

--------------------------------------------------------------------------------


 

customary conditions contained in the underwriting agreement or other agreement
entered into by the Company.

 

The actions set forth in clauses (iii), (iv) and (v) of this subsection shall be
performed at (A) the effectiveness of such Shelf Registration Statement and, if
applicable, each post-effective amendment thereto or, in the case of the
designation of an existing Automatic Shelf Registration Statement for the offer
and sale of Transfer Restricted Securities, upon the filing of a prospectus
supplement relating to such offer and sale of Transfer Restricted Securities or
any post-effective amendment thereto; and (B) each closing under any
underwriting or similar agreement as and to the extent required thereunder.

 

(r)  If a Registered Exchange Offer is to be consummated, upon delivery of the
Securities by Holders to the Company (or to such other person as directed by the
Company) in exchange for the Exchange Securities, the Company shall mark, or
cause to be marked, on the Securities so exchanged that such Securities are
being canceled in exchange for the Exchange Securities.  In no event shall the
Securities be marked as paid or otherwise satisfied.

 

(s)  The Company will use its reasonable best efforts to cause the Securities
covered by a Registration Statement to be rated with at least one nationally
recognized statistical rating agency, if so requested by Holders of a majority
in aggregate principal amount of the Securities and the Exchange Securities
being sold with respect to the related Registration Statement or by any
underwriters.

 

(t)  In the event that any Broker-Dealer shall underwrite any Securities or
participate as a member of an underwriting syndicate or selling group or “assist
in the distribution” (within the meaning of the Rules of Fair Practice and the
By-Laws of the Financial Industry Regulatory Authority, Inc.) thereof, whether
as a Holder of such Securities or as an underwriter, a placement or sales agent
or a broker or dealer in respect thereof, or otherwise, the Company shall assist
such Broker-Dealer in complying with the requirements of such Rules and By-Laws,
including, without limitation, by:

 

(i)  if such Rules or By-Laws shall so require, engaging a “qualified
independent underwriter” (as defined in such Rules) to participate in the
preparation of the Registration Statement, to exercise usual standards of due
diligence with respect thereto and, if any portion of the offering contemplated
by such Registration Statement is an underwritten offering or is made through a
placement or sales agent, to recommend the yield of such Securities;

 

(ii)  indemnifying any such qualified independent underwriter to the extent of
the indemnification of underwriters provided in Section 6 hereof; and

 

(iii)  providing such information to such Broker-Dealer as may be required in
order for such Broker-Dealer to comply with the requirements of such Rules.

 

5.  Registration Expenses.  The Company shall bear all expenses incurred in
connection with the performance of its obligations under Sections 1, 2, 3 and 4
and, in

 

14

--------------------------------------------------------------------------------


 

the case of a Shelf Registration Statement, the Company shall reimburse the
Holders for the reasonable fees and disbursements of one firm of attorneys (in
addition to any local counsel) chosen by the Holders of a majority in aggregate
principal amount of the Securities and the Exchange Securities to be sold
pursuant to each Registration Statement acting for the Holders and the Initial
Purchasers in connection therewith and, in the case of any Exchange Offer
Registration Statement, will reimburse the Initial Purchasers for the reasonable
fees and disbursements of one counsel (in addition to any local counsel) acting
in connection therewith.

 

6.  Indemnification.  (a)  In the event of a Shelf Registration Statement or in
connection with any prospectus delivery pursuant to an Exchange Offer
Registration Statement by an Exchanging Dealer, the Company shall indemnify and
hold harmless each Holder (including, without limitation, each Initial Purchaser
and any such Exchanging Dealer), their affiliates, their respective officers,
directors, employees, representatives and agents, and each person, if any, who
controls such Holder within the meaning of the Securities Act or the Exchange
Act (collectively referred to for purposes of this Section 6 and Section 7 as a
Holder), from and against any loss, claim, damage or liability, joint or
several, or any action in respect thereof (including, without limitation, any
loss, claim, damage, liability or action relating to purchases and sales of
Securities or Exchange Securities), to which that Holder may become subject,
whether commenced or threatened, under the Securities Act, the Exchange Act, any
other federal or state statutory law or regulation, at common law or otherwise,
insofar as such loss, claim, damage, liability or action arises out of, or is
based upon, (i) any untrue statement or alleged untrue statement of a material
fact contained in any such Registration Statement or any prospectus forming part
thereof or in any amendment or supplement thereto or any “issuer free writing
prospectus” within the meaning of the Securities Act approved by the Company or
(ii) the omission or alleged omission to state therein a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading, and
shall reimburse each indemnified party promptly upon demand for any legal or
other expenses reasonably incurred by that indemnified party in connection with
investigating or defending or preparing to defend against or appearing as a
third party witness in connection with any such loss, claim, damage, liability
or action as such expenses are incurred; provided, however, that the Company
shall not be liable in any such case to the extent that any such loss, claim,
damage, liability or action arises out of, or is based upon, an untrue statement
or alleged untrue statement in or omission or alleged omission from any of such
documents in reliance upon and in conformity with any Holders’ Information.

 

(b)  In the event of a Shelf Registration Statement, each Holder severally and
not jointly shall indemnify and hold harmless the Company, its affiliates, its
respective officers, directors, employees, representatives and agents, and each
person, if any, who controls the Company, within the meaning of the Securities
Act or the Exchange Act (collectively referred to for purposes of this
Section 6(b) and Section 7 as the Company), from and against any loss, claim,
damage or liability, joint or several, or any action in respect thereof, to
which the Company may become subject, whether commenced or threatened, under the
Securities Act, the Exchange Act, any other federal or state statutory law or
regulation, at common law or otherwise, insofar as such loss,

 

15

--------------------------------------------------------------------------------


 

claim, damage, liability or action arises out of, or is based upon, (i) any
untrue statement or alleged untrue statement of a material fact contained in any
such Registration Statement or any prospectus forming a part thereof or in any
amendment or supplement thereto or any “issuer free writing prospectus” within
the meaning of the Securities Act or (ii) the omission or alleged omission to
state therein a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, but in each case only to the extent that
the untrue statement or alleged untrue statement or omission or alleged omission
was made in reliance upon and in conformity with any Holders’ Information
furnished to the Company by such Holder, and shall reimburse the Company for any
legal or other expenses reasonably incurred by the Company, in connection with
investigating or defending or preparing to defend against or appearing as a
third party witness in connection with any such loss, claim, damage, liability
or action as such expenses are incurred; provided, however, that no such Holder
shall be liable for any indemnity claims hereunder in excess of the amount of
net proceeds received by such Holder from the sale of Securities or Exchange
Securities pursuant to such Shelf Registration Statement.

 

(c)  Promptly after receipt by an indemnified party under this Section 6 of
notice of any claim or the commencement of any action, the indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party pursuant to Section 6(a) or 6(b), notify the indemnifying party in writing
of the claim or the commencement of that action; provided, however, that the
failure to notify the indemnifying party shall not relieve it from any liability
which it may have under this Section 6 except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided further, however, that the failure to notify the
indemnifying party shall not relieve it from any liability which it may have to
an indemnified party otherwise than under this Section 6.  If any such claim or
action shall be brought against an indemnified party, and it shall notify the
indemnifying party thereof, the indemnifying party shall be entitled to
participate therein and, to the extent that it wishes, jointly with any other
similarly notified indemnifying party, to assume the defense thereof with
counsel reasonably satisfactory to the indemnified party.  After notice from the
indemnifying party to the indemnified party of its election to assume the
defense of such claim or action, the indemnifying party shall not be liable to
the indemnified party under this Section 6 for any legal or other expenses
subsequently incurred by the indemnified party in connection with the defense
thereof other than the reasonable costs of investigation; provided, however,
that an indemnified party shall have the right to employ its own counsel in any
such action, but the fees, expenses and other charges of such counsel for the
indemnified party will be at the expense of such indemnified party unless
(1) the employment of counsel by the indemnified party has been authorized in
writing by the indemnifying party, (2) the indemnified party has reasonably
concluded that there may be legal defenses available to it or other indemnified
parties that are different from or in addition to those available to the
indemnifying party, (3) a conflict or potential conflict exists (based upon
advice of counsel to the indemnified party) between the indemnified party and
the indemnifying party (in which case the indemnifying party will not have the
right to direct the defense of such action on behalf of the indemnified party)
or (4) the indemnifying party has not in fact employed counsel

 

16

--------------------------------------------------------------------------------


 

reasonably satisfactory to the indemnified party to assume the defense of such
action within a reasonable time after receiving notice of the commencement of
the action, in each of which cases the reasonable fees, disbursements and other
charges of counsel will be at the expense of the indemnifying party or parties.
It is understood that the indemnifying party or parties shall not, in connection
with any proceeding or related proceedings in the same jurisdiction, be liable
for the reasonable fees, disbursements and other charges of more than one
separate firm of attorneys (in addition to any local counsel) at any one time
for all such indemnified party or parties. Each indemnified party, as a
condition of the indemnity agreements contained in Sections 6(a) and 6(b), shall
use all reasonable efforts to cooperate with the indemnifying party in the
defense of any such action or claim. No indemnifying party shall be liable for
any settlement of any such action effected without its written consent (which
consent shall not be unreasonably withheld), but if settled with its written
consent or if there be a final judgment for the plaintiff in any such action,
the indemnifying party agrees to indemnify and hold harmless any indemnified
party from and against any loss or liability by reason of such settlement or
judgment. No indemnifying party shall, without the prior written consent of the
indemnified party (which consent shall not be unreasonably withheld), effect any
settlement of any pending or threatened proceeding in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party, unless such settlement includes an
unconditional release of such indemnified party from all liability or claims
that were raised or could have been raised by such plaintiff in such proceeding.

 

7.  Contribution.  If the indemnification provided for in Section 6 is
unavailable or insufficient to hold harmless an indemnified party under
Section 6(a) or 6(b), then each indemnifying party shall, in lieu of
indemnifying such indemnified party, contribute to the amount paid or payable by
such indemnified party as a result of such loss, claim, damage or liability, or
action in respect thereof, (i) in such proportion as shall be appropriate to
reflect the relative benefits received by the indemnified party, on the one
hand, and the indemnifying party, on the other hand, from the Initial Placement
and the Registration Statement which resulted in such loss, claim, damage or
liability, or action in respect thereof, or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the Company on the one hand and such
Holder, on the other, with respect to the statements or omissions that resulted
in such loss, claim, damage or liability, or action in respect thereof, as well
as any other relevant equitable considerations.  Benefits received by the
Company shall be deemed to be equal to the total net proceeds from the Initial
Placement (before deducting expenses) received by the Company, and benefits
received by the Initial Purchasers shall be deemed to be equal to the total
purchase discounts and commissions in each case set forth on the cover of the
Final Memorandum.  Benefits received by any other Holders shall be deemed to be
equal to the value of receiving Securities or Exchange Securities, as
applicable, registered under the Securities Act.  The relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to the Company or information supplied by the Company on
the one hand or to any Holder or information supplied by such Holder on the
other, the intent

 

17

--------------------------------------------------------------------------------


 

of the parties and their relative knowledge, access to information and
opportunity to correct or prevent such untrue statement or omission. The parties
hereto agree that it would not be just and equitable if contributions pursuant
to this Section 7 were to be determined by pro rata allocation or by any other
method of allocation that does not take into account the equitable
considerations referred to herein. The amount paid or payable by an indemnified
party as a result of the loss, claim, damage or liability, or action in respect
thereof, referred to above in this Section 7 shall be deemed to include, for
purposes of this Section 7, any legal or other expenses reasonably incurred by
such indemnified party in connection with investigating or defending or
preparing to defend any such action or claim.  Notwithstanding the provisions of
this Section 7, an indemnifying party that is a Holder of Securities or Exchange
Securities shall not be required to contribute any amount in excess of the
amount by which (A) with respect to any Holder, the total price at which the
Securities or Exchange Securities sold by such indemnifying party to any
purchaser, (B) with respect to an Initial Purchaser, the total consideration
received by such Initial Purchaser pursuant to the Purchase Agreement, as the
case may be, exceeds the amount of any damages which such indemnifying party has
otherwise paid or become liable to pay by reason of any untrue or alleged untrue
statement or omission or alleged omission.  No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.

 

8.  Rules 144 and 144A.   So long as Transfer Restricted Securities remain
outstanding, the Company shall use its reasonable best efforts to file the
reports required to be filed by it under the Securities Act and the Exchange Act
in a timely manner and, if at any time the Company is not required to file such
reports, it will, upon the written request of any Holder of Transfer Restricted
Securities, make publicly available other information so long as necessary to
permit sales of such Holder’s securities pursuant to Rules 144 and 144A.  So
long as Transfer Restricted Securities remain outstanding, upon the written
request of any Holder of Transfer Restricted Securities, the Company shall
deliver to such Holder a written statement as to whether it has complied with
such requirements. Notwithstanding the foregoing, nothing in this Section 8
shall be deemed to require the Company to register any of its securities
pursuant to the Exchange Act.

 

9.  Underwritten Registrations.  If any of the Transfer Restricted Securities
covered by any Shelf Registration Statement are to be sold in an underwritten
offering, the investment banker or investment bankers and manager or managers
that will administer the offering will be selected by the Holders of a majority
in aggregate principal amount of such Transfer Restricted Securities included in
such offering, subject to the consent of the Company (which shall not be
unreasonably withheld or delayed), and such Holders shall be responsible for all
underwriting commissions and discounts in connection therewith.

 

No person may participate in any underwritten registration hereunder unless such
person (i) agrees to sell such person’s Transfer Restricted Securities on the
basis reasonably provided in any underwriting arrangements approved by the
persons entitled hereunder to approve such arrangements and (ii) completes and
executes all

 

18

--------------------------------------------------------------------------------


 

questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements.

 

10.  Miscellaneous.  (a)  Amendments and Waivers.  The provisions of this
Agreement may not be amended, modified or supplemented, and waivers or consents
to departures from the provisions hereof may not be given, unless the Company
has obtained the written consent of Holders of a majority in aggregate principal
amount of the Securities and the Exchange Securities; provided that, with
respect to any matter that directly or indirectly affects the rights of any
Initial Purchaser hereunder, the Company shall obtain the written consent of
each such Initial Purchaser against which such amendment, qualification,
supplement, waiver or consent is to be effective.  Notwithstanding the
foregoing, a waiver or consent to depart from the provisions hereof with respect
to a matter that relates exclusively to the rights of Holders whose Securities
or Exchange Securities, as the case may be, are being sold pursuant to a
Registration Statement and that does not directly or indirectly affect the
rights of other Holders may be given by Holders of a majority in aggregate
principal amount of the Securities and the Exchange Securities being sold by
such Holders pursuant to such Registration Statement.

 

(b)  Notices.  All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, e-mail or other electronic
delivery, first-class mail, telecopier or any courier guaranteeing next-day
delivery:

 

(1) if to a Holder, at the most current address given by such Holder to the
Company in accordance with the provisions of this Section 10(b), which address
initially is, with respect to each Holder, the address of such Holder maintained
by the Registrar under the Indenture (or, if such Holder’s Securities are held
by The Depository Trust Company, by means of electronic delivery);

 

(2) if to you, initially at the respective addresses set forth in the Purchase
Agreement; and

 

(3) if to the Company, initially at the address of the Company set forth in the
Purchase Agreement.

 

All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; when delivered by e-mail or
other electronic delivery, if receipt is acknowledged in a reply e-mail by the
recipient; one business day after being delivered to a next-day air courier;
five business days after being deposited in the mail; and when receipt is
acknowledged by the recipient’s telecopier machine, if sent by telecopier.

 

(c)  Successors And Assigns.  This Agreement shall inure to the benefit of and
be binding upon the successors and assigns of each of the parties, including,
without the need for an express assignment or any consent by the Company
thereto, subsequent Holders of Securities and the Exchange Securities.  The
Company hereby agrees to extend the benefits of this Agreement to any Holder of
Securities and the Exchange

 

19

--------------------------------------------------------------------------------


 

Securities, and any such Holder may specifically enforce the provisions of this
Agreement as if an original party hereto.

 

(d)  Counterparts.  This Agreement may be executed in any number of counterparts
(which may be delivered in original form or by telecopier) and by the parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement.

 

(e)  Definition of Terms.  For purposes of this Agreement, (a) the term
“business day” means any day on which the New York Stock Exchange, Inc. is open
for trading, (b) the term “subsidiary” has the meaning set forth in Rule 405
under the Securities Act, (c) except where otherwise expressly provided, the
term “affiliate” has the meaning set forth in Rule 405 under the Securities Act,
(d) the term “Broker-Dealer” shall mean any broker or dealer registered as such
under the Exchange Act, (e) the term “Exchange Act” shall mean the Securities
Exchange Act of 1934, as amended, and the rules and regulations of the
Commission promulgated thereunder, (f) the term “Securities Act” shall mean the
Securities Act of 1933, as amended, and the rules and regulations of the
Commission promulgated thereunder, (g) the term “Exchange Offer Registration
Period” shall mean the 210 day period following the consummation of the
Registered Exchange Offer, exclusive of any period during which any stop order
shall be in effect suspending the effectiveness of the Exchange Offer
Registration Statement, and (h) the term “Shelf Registration” shall mean a
registration effected pursuant to Section 2 hereof.

 

(f)  Headings.  The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

 

(g)  Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed within the State of New York.

 

(h)  No Inconsistent Agreements.  The Company has not entered into, or shall
not, on or after the date of this Agreement, enter into any agreement that is
inconsistent with the rights granted to the Holders in this Agreement or
otherwise conflicts with the provisions hereof.

 

(i)  Severability.  The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.  If any term, provision, covenant or
restriction of this Agreement is held by a court of competent jurisdiction to be
invalid, illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their reasonable best efforts to find and employ an alternative
means to achieve the same or substantially the same result as that contemplated
by such term, provision, covenant or restriction. It is hereby stipulated and
declared to be the intention of the parties that they would have executed the
remaining terms, provisions, covenants and restrictions without including any of
such that may be hereafter declared invalid, illegal, void or unenforceable.

 

20

--------------------------------------------------------------------------------


 

(j)  Securities Held by the Company, etc.  Whenever the consent or approval of
Holders of a specified percentage of principal amount of Securities or Exchange
Securities is required hereunder, Securities or Exchange Securities, as
applicable, held by the Company or its Affiliates shall be disregarded and
deemed not to be outstanding in determining whether such consent or approval was
given by the Holders of such required percentage.

 

21

--------------------------------------------------------------------------------


 

Please confirm that the foregoing correctly sets forth the agreement among the
Company, the Subsidiary Guarantors and the several Initial Purchasers.

 

 

 

Very truly yours,

 

 

 

RITE AID CORPORATION,

 

 

 

 

 

By

/s/ Marc A. Strassler

 

 

Name: Marc A. Strassler

 

 

Title:   Executive Vice President, General Counsel and Secretary

 

[Signature Page to Exchange and Registration Rights Agreement]

 

22

--------------------------------------------------------------------------------


 

 

Each of the Subsidiary Guarantors listed on Schedule I hereto,

 

 

 

by

 

 

/s/ Marc A. Strassler

 

 

Name: Marc A. Strassler

 

 

Title:   Authorized Person

 

[Signature Page to Exchange and Registration Rights Agreement]

 

23

--------------------------------------------------------------------------------


 

The foregoing Agreement is hereby confirmed and accepted as of the date first
above written.

 

 

 

Citigroup Global Markets Inc.

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated

 

Wells Fargo Securities, LLC

 

Goldman, Sachs & Co.

 

Credit Suisse Securities (USA) LLC

 

 

 

 

By:

Citigroup Global Markets Inc.

 

By:

Merrill Lynch, Pierce, Fenner & Smith Incorporated

 

 

 

 

 

 

 

 

by

 

 

by

 

 

/s/ Barbara R. Matas

 

 

/s/ Michelle Rowen

 

Name: Barbara R. Matas

 

 

Name: Michelle Rowen

 

Title:    Managing Director

 

 

Title:   Director

 

 

 

 

 

 

 

 

 

 

By:

Wells Fargo Securities, LLC

 

By:

Goldman, Sachs & Co.

 

 

 

 

 

 

 

 

 

 

by

 

 

by

 

 

/s/ Stephen M. Neill

 

 

/s/ Michael Hickey

 

Name: Stephen M. Neill

 

 

Name: Michael Hickey

 

Title:   Managing Director

 

 

Title:   Vice President

 

 

 

 

 

 

 

 

 

 

By:

Morgan Stanley & Co. LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

by

 

 

 

 

 

/s/ Julie Lilienfield

 

 

 

 

Name: Julie Lilienfield

 

 

 

 

Title:   Authorized Signatory

 

 

 

 

 

For themselves and the other several Initial Purchasers named in Schedule I to
the Purchase Agreement.

 

 

[Signature Page to Exchange and Registration Rights Agreement]

 

24

--------------------------------------------------------------------------------


 

ANNEX A

 

Each broker-dealer that receives Exchange Securities for its own account
pursuant to the Registered Exchange Offer must acknowledge that it will deliver
a prospectus in connection with any resale of such Exchange Securities.  The
Letter of Transmittal states that by so acknowledging and by delivering a
prospectus, a broker-dealer will not be deemed to admit that it is an
“underwriter” within the meaning of the Securities Act.  This prospectus, as it
may be amended or supplemented from time to time, may be used by a broker-dealer
in connection with resales of Exchange Securities received in exchange for
Securities where such Securities were acquired by such broker-dealer as a result
of market-making activities or other trading activities.  The Company has agreed
that, starting on the Expiration Date (as defined herein) and ending on the
close of business 210 days after the Expiration Date, it will make this
prospectus available to any broker-dealer for use in connection with any such
resale.  See “Plan of Distribution.”

 

--------------------------------------------------------------------------------


 

ANNEX B

 

Each broker-dealer that receives Exchange Securities for its own account in
exchange for Securities, where such Securities were acquired by such
broker-dealer as a result of market-making activities or other trading
activities, must acknowledge that it will deliver a prospectus in connection
with any resale of such Exchange Securities.  See “Plan of Distribution.”

 

--------------------------------------------------------------------------------


 

ANNEX C

 

PLAN OF DISTRIBUTION

 

Each broker-dealer that receives Exchange Securities for its own account
pursuant to the Registered Exchange Offer must acknowledge that it will deliver
a prospectus in connection with any resale of such Exchange Securities.  This
prospectus, as it may be amended or supplemented from time to time, may be used
by a broker-dealer in connection with resales of Exchange Securities received in
exchange for Securities where such Securities were acquired as a result of
market-making activities or other trading activities.  The Company has agreed
that, starting on the Expiration Date (as defined herein) and ending on the
close of business 210 days after the Expiration Date, it will make this
prospectus, as amended or supplemented, available to any broker-dealer for use
in connection with any such resale.  In addition, until
                              , 201    , all dealers effecting transactions in
the Exchange Securities may be required to deliver a prospectus.

 

The Company will not receive any proceeds from any sale of Exchange Securities
by broker-dealers.  Exchange Securities received by broker-dealers for their own
account pursuant to the Registered Exchange Offer may be sold from time to time
in one or more transactions in the over-the-counter market, in negotiated
transactions, through the writing of options on the Exchange Securities or a
combination of such methods of resale, at market prices prevailing at the time
of resale, at prices related to such prevailing market prices or at negotiated
prices.  Any such resale may be made directly to purchasers or to or through
brokers or dealers who may receive compensation in the form of commissions or
concessions from any such broker-dealer or the purchasers of any such Exchange
Securities.  Any broker-dealer that resells Exchange Securities that were
received by it for its own account pursuant to the Registered Exchange Offer and
any broker or dealer that participates in a distribution of such Exchange
Securities may be deemed to be an “underwriter” within the meaning of the
Securities Act and any profit on any such resale of Exchange Securities and any
commission or concessions received by any such persons may be deemed to be
underwriting compensation under the Securities Act. The Letter of Transmittal
states that, by acknowledging that it will deliver and by delivering a
prospectus, a broker-dealer will not be deemed to admit that it is an
“underwriter” within the meaning of the Securities Act.

 

For a period of 210 days after the Expiration Date the Company will promptly
send additional copies of this prospectus and any amendment or supplement to
this prospectus to any broker-dealer that requests such documents in the Letter
of Transmittal.  The Company has agreed to pay all expenses incident to the
Registered Exchange Offer (including the expenses of one counsel for the Holders
of the Securities) other than commissions or concessions of any broker-dealers
and will indemnify the Holders of the Securities (including any broker-dealers)
against certain liabilities, including liabilities under the Securities Act.

 

--------------------------------------------------------------------------------


 

ANNEX D

 

o                                    CHECK HERE IF YOU ARE A BROKER-DEALER AND
WISH TO RECEIVE 10 ADDITIONAL COPIES OF THE PROSPECTUS AND 10 COPIES OF ANY
AMENDMENTS OR SUPPLEMENTS THERETO.

 

 

Name:

Address:

 

 

If the undersigned is not a broker-dealer, the undersigned represents that it is
not engaged in, and does not intend to engage in, a distribution of Exchange
Securities.  If the undersigned is a broker-dealer that will receive Exchange
Securities for its own account in exchange for Securities that were acquired as
a result of market-making activities or other trading activities, it
acknowledges that it will deliver a prospectus in connection with any resale of
such Exchange Securities; however, by so acknowledging and by delivering a
prospectus, the undersigned will not be deemed to admit that it is an
“underwriter” within the meaning of the Securities Act.

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Subsidiary Guarantors

 

112 Burleigh Avenue Norfolk, LLC

1515 West State Street Boise, Idaho, LLC

1740 Associates, LLC

3581 Carter Hill Road—Montgomery Corp.

4042 Warrensville Center Road—Warrensville Ohio, Inc.

5277 Associates, Inc.

5600 Superior Properties, Inc.

657-659 Broad St. Corp.

764 South Broadway—Geneva, Ohio, LLC

Ann & Government Streets—Mobile, Alabama, LLC

Apex Drug Stores, Inc.

Broadview and Wallings—Broadview Heights Ohio, Inc.

Central Avenue & Main Street Petal-MS, LLC

Eagle Managed Care Corp.

Eckerd Corporation

EDC Drug Stores, Inc.

Eighth and Water Streets—Urichsville, Ohio, LLC

England Street—Asheland Corporation

Fairground, LLC

GDF, Inc.

Genovese Drug Stores, Inc.

Gettysburg and Hoover—Dayton, Ohio, LLC

Harco, Inc.

JCG (PJC) USA, LLC

JCG Holdings (USA), Inc.

K&B Alabama Corporation

K&B Louisiana Corporation

K&B Mississippi Corporation

K&B Services, Incorporated

K&B Tennessee Corporation

K&B Texas Corporation

K&B, Incorporated

Keystone Centers, Inc.

Lakehurst and Broadway Corporation

Maxi Drug North, Inc.

Maxi Drug South, L.P.

Maxi Drug, Inc.

Maxi Green, Inc.

Mayfield & Chillicothe Roads—Chesterland, LLC

Munson & Andrews, LLC

Name Rite, LLC

Northline & Dix—Toledo—Southgate, LLC

P.J.C. Distribution, Inc.

P.J.C. Realty Co., Inc.

 

--------------------------------------------------------------------------------


 

Patton Drive and Navy Boulevard Property Corporation

Paw Paw Lake Road & Paw Paw Avenue-Coloma, Michigan, LLC

PDS-1 Michigan, Inc.

Perry Distributors, Inc.

Perry Drug Stores, Inc.

PJC Dorchester Realty LLC

PJC East Lyme Realty LLC

PJC Haverhill Realty LLC

PJC Hermitage Realty LLC

PJC Hyde Park Realty LLC

PJC Lease Holdings, Inc.

PJC Manchester Realty LLC

PJC Mansfield Realty LLC

PJC New London Realty LLC

PJC of Massachusetts, Inc.

PJC of Rhode Island, Inc.

PJC of Vermont, Inc.

PJC Peterborough Realty LLC

PJC Providence Realty LLC

PJC Realty MA, Inc.

PJC Realty N.E. LLC

PJC Revere Realty LLC

PJC Special Realty Holdings, Inc.

Ram—Utica, Inc.

RDS Detroit, Inc.

READ’s Inc.

Rite Aid Drug Palace, Inc.

Rite Aid Hdqtrs. Corp.

Rite Aid Hdqtrs. Funding, Inc.

Rite Aid of Alabama, Inc.

Rite Aid of Connecticut, Inc.

Rite Aid of Delaware, Inc.

Rite Aid of Florida, Inc.

Rite Aid of Georgia, Inc.

Rite Aid of Illinois, Inc.

Rite Aid of Indiana, Inc.

Rite Aid of Kentucky, Inc.

Rite Aid of Maine, Inc.

Rite Aid of Maryland, Inc.

Rite Aid of Massachusetts, Inc.

Rite Aid of Michigan, Inc.

Rite Aid of New Hampshire, Inc.

Rite Aid of New Jersey, Inc.

Rite Aid of New York, Inc.

Rite Aid of North Carolina, Inc.

 

2

--------------------------------------------------------------------------------


 

Rite Aid of Ohio, Inc.

Rite Aid of Pennsylvania, Inc.

Rite Aid of South Carolina, Inc.

Rite Aid of Tennessee, Inc.

Rite Aid of Vermont, Inc.

Rite Aid of Virginia, Inc.

Rite Aid of Washington, D.C., Inc.

Rite Aid of West Virginia, Inc.

Rite Aid Online Store, Inc.

Rite Aid Payroll Management, Inc.

Rite Aid Realty Corp.

Rite Aid Rome Distribution Center, Inc.

Rite Aid Services, LLC

Rite Aid Specialty Pharmacy LLC

Rite Aid Transport, Inc.

Rite Fund, Inc.

Rite Investments Corp.

Rx Choice, Inc.

Seven Mile and Evergreen—Detroit, LLC

Silver Springs Road—Baltimore, Maryland/One, LLC

Silver Springs Road—Baltimore, Maryland/Two, LLC

State & Fortification Streets—Jackson, Mississippi, LLC

State Street and Hill Road—Gerard, Ohio, LLC

The Jean Coutu Group (PJC) USA, Inc.

The Lane Drug Company

Thrift Drug, Inc.

Thrifty Corporation

Thrifty PayLess, Inc.

Tyler and Sanders Roads—Birmingham, Alabama, LLC

 

3

--------------------------------------------------------------------------------